United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Keith Combs, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1617
Issued: December 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On July 14, 2014 appellant, through his representative, filed a timely appeal from an
Office of Workers’ Compensation Programs’ (OWCP) decision dated June 23, 2014 which
denied his reconsideration request on the grounds that it was untimely filed and failed to
establish clear evidence of error. Because more than 180 days elapsed between the last merit
decision dated October 29, 2012 and the filing of this appeal on July 14, 2014, the Board lacks
jurisdiction to review the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
Appellant, a 45-year-old mail processing clerk, filed a Form CA-2 claim for benefits on
August 1, 2012, alleging that he developed a bilateral carpal tunnel condition causally related to
employment factors.

In a July 30, 2012 report, Dr. Raj K. Gupta, a specialist in general surgery, stated that he
had treated appellant on several occasions for bilateral carpal tunnel syndrome with severe nerve
compression. He advised that appellant had undergone surgery on both hands and was
improving. Dr. Gupta stated that appellant’s work entailed repetitive motions which involved
the use of vibratory tools and heavy lifting. He opined that appellant would not be able to do that
type of work on a permanent basis.
By letter dated September 21, 2012, OWCP advised appellant that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits. It
asked him to submit a comprehensive medical report from his treating physician describing his
symptoms and a medical opinion explaining the cause of any diagnosed condition.
By decision dated October 29, 2012, OWCP denied appellant’s claim, finding that he
failed to submit medical evidence sufficient to establish that he sustained a bilateral carpal tunnel
condition in the performance of duty.
On August 19, 2013 OWCP received appellant’s request for reconsideration of the
October 29, 2012 decision. In this handwritten statement, appellant printed his name, OWCP file
number, and date of OWCP decision from which reconsideration was requested. He stated: “I
want to file a reconsideration of the decision dated October 29, 2012.”
Appellant also submitted a new April 24, 2013 medical report from Dr. Raj Goswami,
Board-certified in internal medicine.
By letter dated March 30, 2014, appellant again requested reconsideration.
By decision dated June 23, 2014, OWCP denied appellant’s March 30, 2014 request for
reconsideration without a merit review, finding the request was untimely and that he had not
established clear evidence of error. It found that there was no evidence submitted to establish
that its last merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of FECA1 does not entitle an employee to a review of an OWCP decision
as a matter of right.2
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, it has stated that it will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.3 The Board has found that the imposition of this

1

5 U.S.C. § 8128(a).

2

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
3

20 C.F.R. § 10.607(a).

2

one-year time limitation does not constitute an abuse of the discretionary authority granted by
OWCP under 5 U.S.C. § 8128(a).4
Section 10.607(b) of OWCP’s regulations states that OWCP will consider an untimely
application for reconsideration only if it demonstrates clear evidence of error by OWCP in its
most recent merit decision.5
A claimant may apply for reconsideration of a final decision regardless of the date of
injury or death. While no special form is required, the request must be in writing, be signed and
dated by the claimant or the authorized representative and be accompanied by relevant new
evidence or argument not considered previously. The request should also identify the decision
and the specific issue(s) for which reconsideration is being requested.6
ANALYSIS
OWCP improperly determined in this case that appellant failed to file a timely
application for review. The last merit decision in this case was issued on October 29, 2012.
Appellant requested reconsideration on August 19, 2013.
In its October 29, 2012 decision, OWCP found that appellant had not sustained a bilateral
carpal tunnel condition in the performance of duty. The appeal rights accompanying that
decision advised appellant, inter alia, that he could request reconsideration with OWCP within
one year of the decision, if the request was received within one year of the decision.
OWCP regulations require that the application for reconsideration be sent to a specific
address as instructed by OWCP in the final decision. The application for reconsideration,
The word
including all supporting documentation, must be submitted in writing.7
reconsideration does not need to be stated in the request for it to be considered valid, but
sufficient detail should be provided to discern the decision being contested.8
The October 29, 2012 decision was properly mailed and a request for reconsideration was
received on August 19, 2013. It was in writing, indicating that he wanted reconsideration, and
was signed and dated, and provided the date of OWCP decision, as well as OWCP file number
from which reconsideration was requested. Appellant’s August 19, 2013 statement met the
indicia necessary for a request for reconsideration.9 This request for reconsideration was also
accompanied by a new medical report dated April 24, 2013 from Dr. Goswani.
4

See cases cited supra note 2.

5

20 C.F.R. § 10.607(b).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, 2.1602.2(a) (October 2011).

7

20 C.F.R. § 10.606.

8

See M.H., Docket No. 14-1389 (issued October 22, 2014).

9

Supra note 5.

3

The Board finds that appellant’s request for reconsideration was timely pursuant to
section 10.607(a) and 10.606(b)(3) of OWCP’s regulations.10 The clear evidence of error
standard utilized by OWCP in its June 23, 2014 decision is appropriate only for untimely
reconsideration requests.11 The case will be remanded for OWCP to further review appellant’s
August 19, 2013 reconsideration request in accordance with its regulations and procedures.
CONCLUSION
The Board finds that OWCP erred in finding appellant’s August 18, 2013 reconsideration
request untimely.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2014 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: December 23, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

See 20 C.F.R. § 10.607(b)(3) and 10.607(a).

11

See R.M., Docket No. 14-625 (issued July 29, 2014).

4

